DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              Claim Interpretation
2. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and

(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4. The claims 17-20 recites the limitation, the player device comprising: “means for receiving”, “means for ordering”, “means for storing”, which have been interpreted under 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Since these claim limitations invoke 35 U.S.C. 112, sixth paragraph, claims are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

                                                        Claim Objections
5.    Claims 2, 10 and 18 are objected to because of the following informalities:
Claim 2 recites “the player device, wherein the secured processor is further configured to order the plurality of byte ranges before storing in the unsecured memory the plurality of byte ranges including the at least one decrypted single-encrypted byte range”.

Examiner believes that this is a typo error, the claim should be: “the player device, wherein the secured processor is further configured to order the plurality of byte ranges before storing in the unsecured memory, (needs a comma) the plurality of byte ranges including the at least one decrypted single-encrypted byte range”. (For examining purposes, it will be treated this way). If this is not the case it is asked of the applicant to clarify this and correct any 35 USC 112 problems that may arise.

6. The other claims 10 and 18 also raises the same issue. Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.Claims 1,4- 5,7, 9,12-13, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub.No.2016/0070887) in view of Niamut (US Pub.No.2014/0233740).

9.Regarding claims 1,9 and 17 Wu teaches a player device, a method  comprising: an unsecured memory; a secured memory; and a secured processor configured to: receive a plurality of byte ranges from the unsecured memory including an encrypted byte range, the plurality of byte ranges forming a sample for content output from the player device; store the received plurality of byte ranges in the secured memory;  decrypt the encrypted byte range; and store in the unsecured memory the plurality of  byte ranges using the at least one decrypted single encrypted byte range (Para:0069 teaches in an untrusted layer of a hardware-protected DRM system, a control module receives (610) source media data that includes encrypted media data (“first encrypted media data,” e.g., one or more encrypted, encoded media samples). The first encrypted media data is opaque within the untrusted layer. In the trusted layer of the hardware-protected DRM system, a module (such as the DRM logic (250) in FIG. 2 or 3) determines (710) metadata (“first metadata”) that includes key data to be used for decryption of encrypted media data (“second encrypted media data”). The key data can be, for example, an encrypted version of a key to be used to decrypt the second encrypted media data or a token or handle representing such a key. The second encrypted media data can be the first encrypted media data or a transcrypted version thereof.
Para:0037 teaches in the untrusted layer, the source provides source media data to the control module. The source can be a demultiplexer or other component that provides source media data from a network connection or storage. The source media data includes encrypted media data, e.g., one or more encrypted, encoded media samples. For example, the source media data is an elementary stream such as a video bitstream or an audio bitstream, including data units. Para:0071-0072 and Para:0075 teaches when the second encrypted media data is a transcrypted version of the first encrypted media data, the module in the trusted layer can receive the first encrypted media data from the untrusted layer, transcrypt the first encrypted media data into the second encrypted media data, and then pass the second encrypted media data to the untrusted layer. In the trusted layer of the hardware-protected DRM system, the control module receives (620) the first metadata. As noted, this first metadata includes key data for decryption of the second encrypted media data. The first metadata and the second encrypted media data are opaque within the untrusted layer).

Wu teaches all the above claimed limitations but does not expressly teach the memory including at least one double-encrypted byte range and partially decrypt the at least one double-encrypted byte range to generate at least one decrypted singe-encrypted byte range.

Niamut teaches the memory including at least one double-encrypted byte range and partially decrypt the at least one double-encrypted byte range to generate at least one decrypted singe-encrypted byte range (Para:0285-0287 teaches partially decrypt the at least one double-encrypted byte range to generate at least one decrypted singe-encrypted byte range).

Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify the teachings of Wu to include the memory including at least one double-encrypted byte range and partially decrypt the at least one double-encrypted byte range to generate at least one decrypted singe-encrypted byte range, as taught by Niamut such a setup would give a predictable result of secure delivery of a content item.

10. Regarding claims 4, 12 and 20 Wu teaches the player device and the method, wherein the secured processor is further configured to: receive from the unsecured memory the plurality of byte ranges including the at least one decrypted single-encrypted byte range; fully decrypt the plurality of byte ranges; and store the fully decrypted plurality of byte ranges in the secured memory (Para:0075-0076 teaches receive from the unsecured memory the plurality of byte ranges and decrypt the plurality of byte ranges and store in the secured memory).

11. Regarding claims 5, 13 Wu teaches the player device and the method, further comprising a decoder configured to: access from the secured memory the fully decrypted plurality of byte ranges; and decode the fully decrypted plurality of byte ranges (Para:0071-0072 teaches access from the secured memory the decrypted plurality of byte ranges and decode it).

12. Regarding claims 7, 15 Wu teaches the player device and the method, further comprising an unsecured processor configured to execute a producer thread before the secured processor receives the plurality of byte ranges from the unsecured memory, the producer thread including at least one of caching a file received by the player device, decompressing the received file, reading sample metadata from the decompressed file, reading sample data including the plurality of byte ranges from the decompressed file, and storing the sample data in a read buffer of the unsecured memory (para:0021-0023 teaches caching a file received by the player device. Para:0001, Para:0005 and Para:0017 teaches decompressing the received file, reading metadata from it and storing the content for playback).

13.Claims 2,8, 10, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub.No.2016/0070887) in view of Niamut (US Pub.No.2014/0233740) as applied to claims 1,7, 15 and 17 above and further in view of Lejune (US Pub.No.2012/0131606).

14. Regarding claims 2, 10 and 18 Wu in view of Niamut teaches the player device and the method, wherein storing in the unsecured memory the plurality of byte ranges including the at least one decrypted single-encrypted byte range (Wu: Para:0071-0072 and Para:0075).

Lejeune teaches the player device and the method, wherein the processor is further configured to order the plurality of byte ranges before storing in the memory the plurality of byte ranges including the at least one decrypted single-encrypted byte range (Para:0041 and Para:0050-551 teaches ordering the plurality of bit ranges including the at least one decrypted single-encrypted byte range).

Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify the teachings of Wu in view of Niamut to include order the plurality of byte ranges before storing in the memory the plurality of byte ranges including the at least one decrypted single-encrypted byte range, as taught by Lejeune such a setup would yield a predictable result of easy identification of the location of the DRM encrypted packets.

15. Regarding claims 8, 16 Wu teaches the player device and the method, wherein the unsecured processor is further configured to execute part of a consumer thread, the consumer thread including obtaining sample data from the read buffer for further execution of the consumer thread by the secured processor (Para:0021-0023 and Para:0017 teaches obtaining sample data from the read buffer for further execution of the consumer thread by the secured processor), but does not expressly teach obtain the sample data from the read buffer in a particular order for execution.

Lejeune teaches the player device, wherein the processor is further configured to obtain the sample data from the read buffer in an order for execution (Para:0041 and Para:0050-0051 teaches obtaining the data/content in an order). 

Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify the teachings of Wu in view of Niamut to include obtain the sample data from the read buffer in an order for execution, as taught by Lejeune such a setup would yield a predictable result of easy identification of the location of the DRM encrypted packets.

16. Claims 3, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub.No.2016/0070887) in view of Niamut (US Pub.No.2014/0233740) as applied to claim 1 above and further in view of Visharam (US Pub.No.2004/0010802).

17. Regarding claims 3,11 and 19 Wu in view of Niamut teaches all the above claimed limitations but does not expressly teach the player device and the method, further comprising an unsecured processor configured to perform Network Abstraction Layer (NAL) repacking of the plurality of byte ranges including the at least one decrypted single-encrypted byte range stored in the unsecured memory.

Visharam teaches the processor is configured to perform Network Abstraction Layer (NAL) repacking of the plurality of byte ranges (Para:0030 -0031teches data received from the network will be repacked by the Network Abstraction Layer NAL interface).

Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify the teachings of Wu in view of Niamut to include the Network Abstraction Layer (NAL) performs repacking of data, as taught by Visharam, such a setup would yield a predictable result faster video encoding. 

18. Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub.No.2016/0070887) in view of Niamut (US Pub.No.2014/0233740) as applied to claims 5, 13 above and further in view of Andersson (US Pub.No.2014/0059357).

19. Regarding claims 6, 14 Wu in view of Niamut teaches the player device and the method, wherein the decoder is further configured to access the fully decrypted plurality of byte ranges from the secured memory (WU: Para:0075-0076)., but does not expressly teach accessing the data/content using Inter-Process Communication (IPC) on a secure audio/video path

Andersson teaches accessing the data/content using Inter-Process Communication (IPC) on a secure audio/video path (Para: 0048 and Para: 0051 taches device that utilizes IPC mechanisms to communicate data, such as video and/or audio content, in messages). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify the teachings of Wu in view of Niamut to include accessing the data/content using Inter-Process Communication (IPC) on a secure audio/video path, as taught by Andersson, such a setup would yield a predictable result of providing a mechanism for securing messages communicated between trusted processes along an established Inter - Process Communication (IPC) channel (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506. The examiner can normally be reached Mon-Fri: 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431